In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Emerson, J.), as granted those branches of the defendants’ motion which were to dismiss the causes of action alleging negligence, a violation of General Business Law § 349, fraud, and malpractice.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contentions, the Supreme Court properly determined that the complaint failed to state a cause of action alleging a violation of General Business Law § 349 (see CFLR 3211 [a] [7]; see generally Oswego Laborers’ Local 214 Pension Fund v Marine Midland Bank, 85 NY2d 20 [1995]; Sussman v Grado, 192 Misc 2d 628, 634 [2002]).
The plaintiff’s remaining contentions are without merit. Santucci, J.E, Covello, Leventhal and Belen, JJ., concur.